Opinion by
Cline, J.
It appeared that the papain was entered and returned under the free list. It was packed in second-hand tins which were not marked, the tins being wrapped in paper with paper labels attached containing the words, “Made in Siam.” The record did not show whether the papain is capable of being marked. It was found that the tins were the immediate containers and that they were not marked to indicate the country of origin. The protest was overruled. Givaudan v. United States (22 C. C. P. A. 115, T. D. 47104) cited.